Opinion filed October 4, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00255-CV
                                         __________

                        IN THE INTEREST OF E.A., A CHILD


                           On Appeal from the 326th District Court

                                      Taylor County, Texas

                                Trial Court Cause No. 7074-CX


                            MEMORANDUM                  OPINION
       This is an appeal from a final judgment signed on July 20, 2012. A clerk’s record has not
been filed in this court. However, the trial court clerk’s office forwarded a docketing statement
setting out the filing dates of the relevant documents along with a copy of the notice of appeal.
The docketing statement indicates that this is an appeal from a parental termination or child
protection proceeding. Accordingly, this is an accelerated appeal pursuant to TEX. R. APP. P.
28.4. In order to have timely perfected the appeal, appellant, E.M., was required to file the notice
of appeal on or before August 9, 2012. See TEX. R. APP. P. 26.1(b) (twenty-day deadline for
perfecting an accelerated appeal), 28.1(b). Appellant did not file her notice of appeal until
August 16, 2012. Accordingly, the notice of appeal is untimely. We dismiss the appeal.
       When the clerk’s docketing statement was received in this court, the clerk of this court
wrote the parties on August 29, 2012, informing them that it appeared that the notice of appeal
was untimely. The clerk’s letter requested appellant to provide a written response on or before
September 13, 2012, showing grounds for continuing this appeal. The clerk’s letter further
advised appellant that the appeal may be dismissed absent a reasonable explanation for the
untimely notice of appeal. There has been no response to our letter of August 29, 2012.
         Absent a timely notice of appeal, a timely motion to extend time, or the proper showing
of compliance with the good faith requirement of Verburgt v. Dorner, 959 S.W.2d 615 (Tex.
1997), the appellate jurisdiction of this court is not invoked. Appellant has not met any of these
requirements. Therefore, this appeal is dismissed for want of jurisdiction.


                                                                                  PER CURIAM


October 4, 2012
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2




         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2